Title: From John Adams to Thomas Jefferson, 11 June 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy June 11. 1813

I recd. yesterday your favour of May 27th. I lament with you the loss of Rush. I know of no Character living or dead who has done more real good in America. Robert Treat Paine still lives, at 83 or 84, alert drol and witty though deaf. Floyd I believe, yet remains. Paine must be very great; Philosopher and Christian; to live under the Afflictions of his Family. Sons and Daughters with Genius and qualities and Connections and prospects the most pleasing, have been Signally unfortunate. A Son, whose name was altered, from Thomas to Robert Treat has left a Volume of Prose and Verse, which will attract the Attention of Posterity to his Father, more than his Signature of Independence. It is the History of a Poet, and in Genius Eccentricity, Irregularity, Misfortune and Misery, equal to most in Johnsons Lives.
To your ignoro, I add non curo. I should as soon Suppose that the Prodigal Son, in a  frolic with one of his Girls made a trip to America in one of Mother Careys Eggshels, and left the fruits of their Amours here as believe any of the grave hypotheses, and Solemn reasonings of Philosophers or Divines upon the Subject of the peopling of America. If my Faith in Moses or Noah depended on any of these Speculations, I would give it up.
I Sincerely thank you for your congratulations on the Successes of our Navy. I wish to write you more, than my paralyttic Fingers will justify or tollerate up this Subject. I believe, but am not certain, that you was present in Congress, in the 5th of October 1775, when it appears by the Journal, the first foundation of an American Navy was laid. I wish to know, whether you recollect the opposition that was made to the appointment of that Committee, to their report, and to the Adoption the Resolution. Do you retain any recollection of the Speeches of Edward Rutledge Robert Treat Paine, or any other Member, on that Occasion? It is, to be Sure a question of idle curiosity. but the curiosity is very Strong.
I have another Curiosity more ardent Still. I have ever believed that you were the Author of, the Essay towards a Navy when you was Secretary of State. I have reason to suspect that Hamilton was averse to that Measure. That you were always for a Navy to compell the Barbary Powers to peace, I distinctly remember in in many of our personal Conversations in Europe: and I have carefully preserved very Strong Letters from You full of arguments for Such a Navy. If I am mistaken in ascribing to you the measures taken in Washingtons Administration, looking towards a Navy, I wish you to correct my  Errors. Till that is done I shall Sincerely believe myself orthodox. The Mail approaches, and I must cease with Assurances of respect and Esteem
John Adams
P.S. We must have a Navy now to command The Lakes, if it costs Us 100 Ships of the Line; whatever becomes of the Ocean
J.A.

